Citation Nr: 0635323	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  98-03 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
embolism secondary to service-connected left knee disorder.

2.  Entitlement to an increased rating for lateral 
instability, left knee, postoperative, currently evaluated as 
20 percent disabling.  

3.  Entitlement to an initial rating in excess of 10 percent 
for left knee arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk 


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from February 1973 to February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1997 and November 2004 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.

The veteran appeared at a local hearing before the RO in 
August 2003.  A transcript of the hearing is associated with 
the veteran's claims folder.


FINDINGS OF FACT

1.  The veteran's pulmonary embolism was not caused or 
aggravated by a service-connected condition. 

2.  The veteran's lateral instability, left knee, 
postoperative, is productive of no more than moderate 
instability.  

3.  As of November 5, 2003, the veteran's left knee arthritis 
is productive of complaints that include pain and weakness; 
his disability is not shown to be productive of flexion 
limited to 30 degrees, or extension limited to 15 degrees.  





CONCLUSIONS OF LAW

1.  The veteran's pulmonary embolism is not the result of a 
service-connected condition.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2006).

2.  The criteria for a rating in excess of 20 percent for 
lateral instability, left knee, postoperative, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.7, 4.71a; Diagnostic Code 5257 (2006).  

3.  As of November 5, 2003, the for an initial rating in 
excess of 10 percent for left knee arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a; Diagnostic Codes 
5003, 5260, 5261 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection

The veteran contends that his pulmonary embolism, which 
occurred in 2003, is the result of complications from his 
service-connected left knee disorder.  Specifically, he 
implicitly argues that he has no family history of blood 
clots, and that blood clots formed in the area of a surgical 
scar after left knee surgery because his leg was casted too 
tightly.  See veteran's substantive appeal, received in 
November 2005.  

Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury." 38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).

Service connection is currently in effect for left knee 
laxity, and left knee arthritis.  

As for the post-service medical evidence, the earliest 
indication of a pulmonary embolism was in November 2003 where 
the veteran was found to have a deep vein thrombosis (DVT) 
which presented a "very high risk for a pulmonary embolus." 
Several days following this assessment, the veteran was 
specifically diagnosed with a pulmonary embolus confirmed by 
radiographic imaging.  

A VA examination report, dated in September 2004, while 
confirming the existence of the pulmonary embolism, could not 
confirm a relationship to the veteran's postoperative left 
knee condition without resorting to speculation.  The 
examiner, however, in an addendum dated in June 2005, 
consulted with two physicians and another nurse practitioner 
who "all agree that due to the length of time between the 
left knee injury[,] subsequent surgery[,] and the DVT that it 
his[sic] very unlikely that [such a left knee injury] would 
be a causative factor" for a pulmonary embolism arising from 
a DVT.  Furthermore, the examiner opined that "due to the 
extreme low likelihood of the left knee surgery [in service] 
contributing to the DVT and PE [pulmonary embolism]; it is my 
opinion that it is less likely [than] not that the left knee 
injury/surgery in any way contributed to the DVT."  

The Board finds that this claim must be denied.  The 
veteran's pulmonary embolism occurred in 2003, about 26 years 
after separation from service.  There is no competent 
evidence of record to show that the veteran's pulmonary 
embolism was caused or aggravated by his service-connected 
left knee conditions.  In this regard, the only competent 
opinion is found in a June 2005 VA report, which weighs 
against the claim.  Accordingly, the Board finds that the 
preponderance of the evidence indicates that the veteran's 
pulmonary embolism was not due to, nor was it aggravated by, 
a service-connected condition.  See 38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).





II.  Increased Rating/ Higher Initial Evaluation

In a February 1977 rating decision, the RO granted service 
connection for left knee instability.  In June 1997, the 
veteran filed a claim for an increased rating, alleging that 
his knee condition had worsened in severity to warrant a 
greater disability evaluation.  In September 1997, the RO 
denied the claim.  The veteran has appealed.  

In May 2005, after additional evidence was obtained, the RO 
granted the claim to the extent that it granted an 
additional, separate 10 percent rating for left knee 
arthritis.  The RO assigned an effective date for service 
connection of November 5, 2003.  The RO indicated that the 
veteran's combined rating is now 30 percent.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2006).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2006).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

With regard to the claim for an initial evaluation in excess 
of 10 percent for service-connected left knee arthritis, the 
veteran is appealing the original assignment of a disability 
evaluation following awards of service connection.  In such 
cases, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the X-ray evidence of 
degenerative changes of the knee as well as the resulting 
limitation of motion, if any, of the knee.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2006).  

Under 38 C.F.R. § 4.71a, DC 5260, a 20 percent evaluation is 
warranted where knee flexion is limited to 30 degrees.  A 30 
percent evaluation is warranted where knee flexion is limited 
to 15 degrees.  

Under 38 C.F.R. § 4.71a, DC 5261, a 20 percent evaluation is 
warranted where knee extension is limited to 15 degrees.  A 
30 percent evaluation is warranted where knee extension is 
limited to 20 degrees.  

Under 38 C.F.R. § 4.71a, DC 5256, ankylosis of the knee at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, warrants a 30 percent 
evaluation.  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury, surgical procedure.  Shipwash v. Brown, 8 
Vet. App. 218, 221 (1995).

Under 38 C.F.R. § 4.71a, DC 5257, a 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability.  A 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.  

Under 38 C.F.R. § 4.71a, DC 5262, a malunion of the tibia and 
fibula of either lower extremity warrants a 30 percent 
evaluation if there is a severe knee or ankle disability.  

As for this history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2006), the veteran's service medical records indicate 
that he underwent a surgical ligament repair procedure of his 
left knee, specifically, repair of the medial collateral 
ligament.  Reports from Richard G. Spademan, M.D., dated in 
March 1992, indicate that the veteran had chronic 
anterolateral rotary instability of the left knee, including 
symptoms of tenderness and pain.  The veteran's range of 
motion was found to be within normal limits.  Squatting or 
kneeling, however, aggravated the veteran's condition, 
causing "slight to moderate" pain.  

A.  Increased Rating - Instability of Left Knee, 
Postoperative

The relevant medical evidence is summarized as follows: a VA 
examination report, dated in August 1997, indicates that the 
veteran experienced impairment "status postop" for his left 
knee with associated ligament laxity.  The findings note 
"mild laxity of the medial collateral ligament."  The 
diagnosis was status postop left knee with ligament laxity.  

A VA examination report, dated in August 1999, notes that the 
anterior cruciate ligament, the posterior cruciate ligament, 
and the medial collateral ligament had (otherwise 
uncharacterized) laxity.  

A VA examination report, dated in February 2000, notes 
"slight" laxity of the medial collateral ligament, and 
"moderate" laxity of the anterior cruciate ligament.  

A VA examination report, dated in November 2003, notes 
"mild" laxity of the anterior cruciate ligament, and that 
the posterior collateral ligament, lateral collateral 
ligament, and the medial collateral ligament were intact.    

A VA examination report, dated in March 2005, shows that the 
veteran complained of left knee pain, giving way, weakness, 
stiffness, swelling two to three times per week, frequent 
locking, and falling three to four times per week due to poor 
balance.  On examination, there was "moderate" laxity of 
the anterior cruciate ligament, and "very mild" medial 
collateral ligament laxity.  The report states that the 
posterior collateral ligament and the lateral collateral 
ligament were intact.  The relevant diagnoses noted moderate 
anterior cruciate ligament laxity, and mild medial collateral 
ligament laxity.  

The Board finds that a rating in excess of 20 percent under 
DC 5257 is not warranted.  The aforementioned findings show 
that the laxity in the ligaments of the veteran's left knee 
have been characterized as no more than moderate.  The Board 
therefore finds that the evidence is insufficient to show 
more than moderate recurrent subluxation or lateral 
instability, and that the requirements for a rating in excess 
of 20 percent under DC 5257 have not been met.  The Board 
notes that since DC 5257 is not predicated on loss of range 
of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

A rating in excess of 20 percent is not warranted under any 
other potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).

The Board initially notes that as previously stated, the RO 
granted a separate and additional rating for left knee 
arthritis, with an effective date of November 5, 2003.  With 
regard to the possibility of a rating in excess of 20 percent 
for the diagnostic codes pertaining to arthritis (in fact, 
arthritis is not shown prior to November 2003), the evidence 
dated prior to the effective date for service connection for 
left knee arthritis, (i.e., evidence dated prior to November 
5, 2003) (see 38 C.F.R. § 4.14 (2006)), shows that a rating 
in excess of 20 percent under DC 5260 or 5261 is not 
warranted.  The are no recorded ranges of motion for the left 
knee which show that he had flexion that was limited to 15 
degrees, or extension limited to 20 degrees.  See e.g., VA 
examination report, dated in August 1997 (noting left knee 
extension to 145 degrees); January 1998 report from Dr. Pletz 
(noting a "full range of motion" in the peripheral joints); 
VA examination report, dated in February 2000 (showing left 
knee "slight hyperextension," and flexion to 145 degrees).  
Accordingly, prior to November 5, 2003, a rating in excess of 
20 percent is not warranted under DC's 5260 or 5261.  

Also with regard to DCs 5260 and 5261, a higher evaluation is 
not warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAGCOPPREC 9-98.  In this case, the medical evidence shows 
that the veteran has repeatedly complained of left knee 
symptoms that include pain, weakness, and frequent locking.  
However, a VA X-ray report, dated in August 1999, indicates 
that the veteran's left knee was "grossly normal" and 
unremarkable for any abnormality.  Furthermore, the medical 
evidence does not contain evidence of such symptoms as 
neurological impairment, incoordination, loss of strength, or 
any other findings that would support a higher rating on the 
basis of functional loss due to pain.  In this regard, 
records from Dr. Pletz show that the veteran sustained a 
self-inflicted gunshot wound to the right lower extremity in 
January 1990, and that he has significant impairment due to 
his right leg disorder, as well as lumbar spine disorders 
that include multilevel degenerative disc disease.  In 
summary, there is insufficient medical evidence showing that 
the veteran has such symptoms as muscle atrophy, neurological 
impairment or incoordination to the required degree.  See 
e.g., July 2000 VA examination report (noting 5/5 strength in 
the lower extremities, intact sensory examination, knee 
reflexes of 3+ and ankle reflexes of 2+); report from Gajan 
Mahajan, M.D., dated in August 2003 (noting patellar and 
Achilles tendon reflexes of 2+, normal motor functioning, an 
intact sensory examination, and 5/5 strength in the lower 
extremities); report from Dr. Iranpur, dated in September 
2003 (noting 2+/4 reflexes at the knees and ankles, and 5/5 
motor strength).  Based on the foregoing, the Board finds 
that, when the range of motion in the left knee is considered 
together with the evidence of functional loss due to left 
knee pathology, the evidence does not support a conclusion 
that the loss of motion in the left knee more nearly 
approximates the criteria for a 30 percent rating under 
either DC 5260 or DC 5261, even with consideration of 38 
C.F.R. §§ 4.40 and 4.45.

Further, in VAOPGCPREC 9-04, General Counsel determined that 
separate disability ratings could be assigned under 
Diagnostic Codes 5260 and 5261 for disability of the same 
joint.  Here, the range of motion of the left knee does not 
meet the criteria for a even 0 percent rating under DC 5260 
or 5261, i.e., flexion limited to 60 degrees or extension 
limited to 5 degrees.  Additionally, to assign two, separate 
compensable ratings based on painful motion under two 
separate diagnostic codes (i.e., under Diagnostic Codes 5260 
and 5261) would be in violation of the rule of pyramiding.  
See 38 C.F.R. § 4.14.  

There is no evidence to show that the left knee was 
productive of ankylosis of the knee at a favorable angle in 
full extension, or in slight flexion between 0 degrees and 10 
degrees, or a malunion of the tibia and fibula with a severe 
knee or ankle disability.  See 38 C.F.R. § 4.71a, DC's 5256, 
5262.

Finally, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  The Board further notes that, effective August 
30, 2002, a new regulation was promulgated concerning ratings 
for skin disorders.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002). However, the changed regulation may not be applied 
prior to the effective date.  See 38 U.S.C.A. § 5110(g) (West 
2002).  In this case, the veteran does not contend, and the 
evidence does not show, that a separate compensable rating is 
warranted for a left knee scar.  The Board therefore finds 
that the veteran will not be prejudiced by the Board's 
consideration of the revised rating criteria for scars.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under 38 C.F.R. § 4.118, Diagnostic Codes (DC's) 7803 and 
7804 (as in effect prior to August 30, 2002), a 10 percent 
evaluation is warranted for superficial, poorly nourished 
scars with repeated ulceration, or scars which are shown to 
painful and tender on objective demonstration.  Under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 (as in 
effect August 30, 2002 and thereafter), a 10 percent 
evaluation is warranted for superficial scars that are 
painful on examination.  

In this case, there is evidence is insufficient to show that 
the veteran has compensable manifestations of his left knee 
scar under any version of 38 C.F.R. § 4.118.  See VA 
examination reports, dated in November 2003 and March 2005.  
Thus, the assignment of a separate 10 percent evaluation for 
a left knee scar is not warranted.  

B.  Left Knee Osteoarthritis

In May 2005, the RO granted a separate and additional 10 
percent rating for left knee arthritis, with an effective 
date of November 5, 2003.  The veteran was not notified of 
his appellate rights as to this decision, and the Board has 
therefore determined that the issue of entitlement to an 
initial rating in excess of 10 percent for left knee 
osteoarthritis is within the scope of this appeal.  

In November 2003, the veteran was afforded a VA orthopedic 
examination.  The report of this examination indicates that 
the examination took place on November 5, 2003.  The report 
notes that the left knee had flexion to 110 degrees, and a 
negative five degree hyperextension.  The impression was 
osteoarthritis of the left knee.  

A VA examination report, dated in March 2005, notes that the 
left knee had crepitus, with flexion to 110 degrees and 
extension to zero degrees.  The impression was osteoarthritis 
of the left knee.

The Board finds that an initial rating in excess of 10 
percent under DC 5260 or 5261 is not warranted.  There are no 
recorded ranges of motion to show that the veteran's left 
knee was productive of knee flexion limited to 30 degrees, or 
extension limited to 15 degrees.  Therefore, the Board finds 
that the criteria for an initial rating in excess of 10 
percent under DC's 5260 or 5261 have not been met.  

Finally, an initial rating in excess of 10 percent is not 
warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca; VAGCOPPREC 9-98.  In this case, the medical 
evidence does not contain evidence of such symptoms as 
neurological impairment, incoordination, loss of strength, or 
any other findings that would support a higher initial rating 
on the basis of functional loss due to pain.  In this regard, 
the November 2003 VA examination report states that the 
veteran's left knee was in anatomical alignment, and that he 
was neurovascularly intact.  An accompanying VA X-ray report 
contains an impression which indicates that the veteran's 
left knee osteoarthritis was "mild."  The March 2005 VA 
examination report contains a notation of, "pain, 
fatigability, and a lack of endurance, 45%".  In this 
regard, the Board first notes that while the examiner is 
indeed competent to render a medical opinion considering the 
veteran's DeLuca factors, she is not a rating specialist or 
legal expert competent to apply the regulatory provisions of 
the Diagnostic Codes to the veteran's condition.  Simply put, 
assessment of a disability rating, while based on medical 
findings, is a legal matter, for which the Board has final 
authority.  In this case, the March 2005 VA report notes that 
that he was neurovascularly intact.  This finding is 
consistent with the November 2003 VA report, and there is no 
medical evidence dated during the time period in issue to 
show that the veteran has such symptoms as muscle atrophy, 
neurological impairment or incoordination, nor do historical 
findings support such a conclusion.  Based on the foregoing, 
the Board finds that, when the range of motion in the left 
knee are considered together with the evidence of functional 
loss due to left knee pathology, the evidence does not 
support a conclusion that the loss of motion in the left knee 
more nearly approximates the criteria for a 20 percent rating 
under either DC 5260 or DC 5261, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in June 2003 (left knee claim), 
January 2004 (service connection claim), and May 2005 (both 
claims), the RO sent the veteran notice letters (hereinafter 
"VCAA notification letters") that informed him of the type of 
information and evidence necessary to support his claims.  
The RO's letter also informed the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA and contained a specific request for 
the veteran to provide additional evidence in support of his 
claims.  He was asked to identify all relevant evidence that 
he desired VA to attempt to obtain.  

With regard to the claim for service connection, the January 
2004 VCAA letter was mailed to the appellant prior to the 
initial RO adjudication of his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. Apr. 5, 2006).  With regard to the 
claim for an increased rating for a left knee disability, the 
veteran was first sent a VCAA notification in June 2003, 
after the initial adjudication of his claim.  However, the 
RO's initial adjudication of the claim was in September 1997, 
prior to the enactment of the VCAA.  The VCAA letters were 
provided by the AOJ after the September 1997 decision.  In 
such cases, the Court has indicated that the timing problem 
can be cured with readjudication of the claim by the agency 
of original jurisdiction.  Id.  The RO readjudicated the 
claim on a number of occasions, most recently in November 
2004 and May 2005.  See November 2004 and May 2005 
supplemental statements of the case.  Any defect with respect 
to the timing of the notices is harmless error.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notice.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was provided adequate notice in May 
2006, and in any event, no further notice is needed as to any 
disability rating or effective date matters.  Since the 
claims have all been denied, any question as to the 
disability ratings or the appropriate effective dates to be 
assigned is rendered moot.  VA is not required, therefore, to 
provide this notice.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service and service 
medical records, and has obtained VA and non-VA medical 
records.  The veteran has been afforded VA examinations for 
the disabilities in issue, and an etiological opinion has 
been obtained.  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).



ORDER

Service connection for a pulmonary embolism is denied. 

A rating in excess of 20 percent for lateral instability and 
osteoarthritis of the left knee is denied.

An initial rating in excess of 10 percent for left knee 
arthritis is denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


